DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 75-97 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Basavaraj et al. (US 2017/0201965 “Communication System and Method for Multi-Line, Multi-Device Service with User Capability”) is cited to show techniques for use with multiple lines associated with one or more devices are disclosed. Exemplary systems and methods provide multi-line, multi-device device capability discovery that allow capability discovery of devices with shared lines.
Narkar et al. (US 2015/0201320 “Location-Based Server Selection”) is cited to show techniques a user location is estimated based on an IP address assigned to the user's device/equipment during registration for multimedia application services that are provided over the IP multimedia subsystems (IMS) network. The latitude and longitude information of the user location is obtained based on the IP address assigned to the user device/equipment. Such information is used to determine an appropriate server(s) for establishing an IP multimedia service session. In some embodiments, a closely located IMS server(s) is selected for proxying, interrogating, providing or delivering IP multimedia services. In this manner, each user device/equipment communicates with IMS servers that are located close to the user and thus, the geographically distributed load among the IMS gateway servers can be achieved.
Kim et al. (US 2018/0234465 “Method for Selecting P-CSCF and transmitting SIP Messages in Wireless Communication System and Device for Same”) is cited to show techniques for transmitting a session initiation protocol (SIP) message by a user equipment (UE) in a wireless communication system, according to an embodiment of the present invention, comprises the steps of: establishing connection with a UE-to-network relay; and transmitting an SIP message to a proxy call session control function (P-CSCF) by means of the relay, wherein the P-CSCF corresponds to a P-CSCF address obtained by means of the UE-to-network relay or a P-CSCF address stored in the UE.
Norefors et al. (US 2010/0329226 “SIP Server Discovery in an Interworking WLAN/IMS System”) is cited to show techniques for transmitting initiation information related to a SIP-proxy server between an IMS-client stored in a user equipment (UE) and a Gateway GPRS Support Node (GGSN) via a Access Network (AN) and a Tunnelling Termination Gateway (TTG) node in IP core network. The present invention offers smooth transfer between different protocols and Interworking between different networks.


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456